Voto disidente del
Juez Asociado Señor Díaz Cruz
al que se une el Juez Asociado Señor Dávila.
No considero que deba concederse compensación por ingreso frustrado partiendo de la conclusión de que la intervención original del guardia de seguridad y la exclu-*287sión de los demandantes de sus predios no estuvo justifi-cada. El guardia no podía admitir personas desconocidas, pasada la media noche, al área de las lanchas que para ese tiempo era campo de pillaje. El perjuicio, si alguno, que sufrieron los demandantes fue auto-infligido. Su compor-tamiento niega toda legitimidad a su reclamación desde el momento mismo en que le piden al guardia constancia escrita de que les ha impedido acceso a las lanchas, mas rehúsan consistentemente llenar la solicitud para la tarjeta de identificación exigida por normas de seguridad en Villa Marina y en casi todos los sitios de trabajo. No veo razón para resolver de modo distinto al criterio preliminar del Pleno, que fue de revocación total.